Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 22 May 2020, in which claims 5, 8, 9, 11-12, 14-15, 17-19, 22-24, 26-27, 31, 33-34, 36, 39, 42, 44-45, 47-70, 72-73, 75-103, 105-107, 109-113 have been cancelled and claims 1, 2, 4, 10, 25, 30, 32, 35, 37-38, 40-41, 43, 71, 104, 108 have been amended, is acknowledged.
The preliminary amendment dated 6 April 2022, in which claims 3, 4, 6, 7, 10, 13, 16, 20, 21, 25, 28, 29, 30, 35, 71 have been amended, is acknowledged.
Claims 1-4, 6-7, 10, 13, 16, 20-21, 25, 28-30, 32, 35, 37-38, 40-41, 43, 46, 71, 74, 104, 108 are pending in the instant application.
Claims 1-2, 10, 29, 32, 37-38, 40-41 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
Claims 3, 4, 6, 7, 13, 16, 20, 21, 25, 28, 30, 35, 43, 46, 71, 74, 104, 108 are examined herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US18/062227, filed on 21 November 2018, which claims priority from U.S. Provisional Patent Application No. 62/589,890, filed on 22 November 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2020 is acknowledged and considered. 
Election/Restrictions
 Applicant’s election with traverse of Group I, claims 43, 46, 71, 74, 104, 108, drawn to a dental care product, soap, or antibacterial product, comprising one or more compounds of formula (V) of claim 43; or to a compound of formula (I): 
    PNG
    media_image1.png
    170
    144
    media_image1.png
    Greyscale
 , as recited in instant claims 46, and dependent claims 3, 4, 6, 7, 10, 13, 16, 20, 21, 25, 28, 29, 30, 35 and 71; 
or to a compound of formula (V): 
    PNG
    media_image2.png
    148
    115
    media_image2.png
    Greyscale
 , claims 74, 104, 108, in the Response of 6 April 2022, is acknowledged. Applicant has amended claims 3, 4, 6, 7, 10, 13, 16, 20, 21, 25, 28, 29, 30, 35 to depend on claim 46. Claims 1-2, 32, 37-38, 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant traverses the requirement for restriction (Remarks of 6 April 2022, page 15) on the basis that the claims pending in this application have unity of invention because they are drawn to a product and process of use of said product.
In response, it is maintained (as stated in the requirement for restriction of 9 February 2022) that, even though the invention of Groups (I) and (II) require the technical feature a compound of formula (V) or of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schneider et al. (US 2002/0102246, cited in IDS). Schneider teaches (Table 4, page 11, second compound; Table 5, page 12, second compound; Table 6, page 15, second compound) 4,4-bisphenol 
    PNG
    media_image3.png
    49
    260
    media_image3.png
    Greyscale
, which is a compound of formula (V) below: 
    PNG
    media_image4.png
    162
    140
    media_image4.png
    Greyscale
of instant claim 74, wherein x is 0; R3 = R8 = OH, R1 = R2 = R6 = R7 = H, comprised in an antibacterial product of instant claim 43. As such, a compound of instant formula (V) of claims 43, 74 is anticipated by the prior art by Schneider, and does not present a novel contribution over the prior art and is not a special technical feature. Therefore, no unity of invention exists.
For this reason, the restriction requirement is maintained and is herein made FINAL.
 Applicant’s election without traverse of the compound below: 
    PNG
    media_image5.png
    120
    216
    media_image5.png
    Greyscale
, as the species of a compound of formula I for initial examination, in the Reply of 6 April 2022, is acknowledged. The elected species above is a compound of formula (I) 
    PNG
    media_image6.png
    196
    207
    media_image6.png
    Greyscale
of claim 46 for which the following definitions apply: R3 = R8 = tBu; R1 = R4 = R5 = R6 = R9 = R10 = H; R2 = R7 = OH; x = 2; 
and is a compound of formula (V) 
    PNG
    media_image7.png
    186
    152
    media_image7.png
    Greyscale
 of instant claims 43, 74 for which the following definitions apply: R3 = R8 = tBu; R1 = R6 = H; R2 = R7 = OH; x = 2;
and is a compound of formula (VA) 
    PNG
    media_image8.png
    170
    149
    media_image8.png
    Greyscale
 of instant claim 30 for which the following definitions apply: R3 = R8 = tBu; R2 = R7 = OH; x = 2.
Claims 46, 3, 4, 7, 16, 25, 28, 30, 35, 43, 71, 74, 108 read on the elected species. 
In the interest of compact prosecution, the examiner has extended the search to a subgenus encompassing the elected species, namely a compound of formula (I) of claim 46, wherein x = 2; R1-R10 are independently H, OH or alkyl, wherein at least one of R1 to R5 is tBu; and at least one of C6-C10 is tBu, and the following rejections are made below. 
Claims 46, 3, 4, 6, 7, 13, 16, 20, 21, 25, 28, 30, 35, 43, 71, 74, 104, 108 read on this subgenus. Claims 10, 29 are withdrawn, as being drawn to a non-elected species/subgenus encompassing the elected species.
Claims 46, 3, 4, 6, 7, 13, 16, 20, 21, 25, 28, 30, 35, 43, 71, 74, 104, 108 have been examined to the extent they read on the elected species/subgenus encompassing the elected species, and the following rejections are made below.
Claim Objection
Claim 46 is objected to because it recites 
    PNG
    media_image9.png
    28
    174
    media_image9.png
    Greyscale
twice.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation formula (VA), wherein R7 is H, OH, or C1-6 alkyl; and the claim also recites formula (VB), wherein R7 is OH, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 104 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 104 depends on claim 74. The following compounds listed in claim 104 find no antecedent basis in claim 74 (see reasons stated in parentheses):

    PNG
    media_image10.png
    108
    162
    media_image10.png
    Greyscale
 (formula V in claim 74 does not allow for 2, 4, 5-trisubstitution on the phenyl ring);

    PNG
    media_image11.png
    99
    104
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    100
    158
    media_image12.png
    Greyscale
 (formula V in claim 74 does not allow for 2, 5-disubstitution on the phenyl ring);

    PNG
    media_image13.png
    112
    160
    media_image13.png
    Greyscale
formula V in claim 74 limits R2 to C1-6-alkoxy;

    PNG
    media_image14.png
    68
    170
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    72
    239
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    87
    205
    media_image16.png
    Greyscale
 claim 74 requires that at least one of R1 to R3 or R6 to R8 is OH;

    PNG
    media_image17.png
    108
    182
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    114
    164
    media_image18.png
    Greyscale
formula V does not allow for substituted alkyl;



    PNG
    media_image19.png
    340
    390
    media_image19.png
    Greyscale
.(trisubstitution 2, 4, 5 not encompassed by claim 74; only C1-6-alkoxy allowed at R2; substituted alkyl not encompassed by formula V in claim 74).
For all the reasons above, there is insufficient antecedent basis for some of the structures listed in claim 104, in claim 74.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections below are made over Applicant’s elected species.

Claims 46, 3, 4, 7, 16, 25, 28, 30, 35, 71, 74, 108 are rejected under 35 U.S.C. 103 as being unpatentable over Pitteloud, R. (DE 3742110, published 30 June 1988, cited in PTO-892).
Pitteloud teaches the following compound:
    PNG
    media_image20.png
    206
    342
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    41
    839
    media_image21.png
    Greyscale

(page 8, line 60 original document; line 648, page 27 of the attached translated document)
as an antioxidant, useful as stabilizer.
 The compound above is a direct structural homolog Me vs. H of the instant elected species 
    PNG
    media_image5.png
    120
    216
    media_image5.png
    Greyscale
. 
Pitteloud does not specifically teach the instant elected species.
It would have been obvious for a person of ordinary skill in the art to synthesize a direct structural homolog H vs. methyl of the compound taught by Pitteloud, with the expectation that said structural homolog retains the antioxidant properties taught by Pitteloud; further, regarding claim 108, a composition comprising such a direct structural homolog of the compound taught by Pitteloud would have been obvious. 
In the absence of unexpected results, stereoisomers are considered obvious variants of each other. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties". In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09.II.
In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties." 919 F.2d at 693, 16 USPQ2d at 1901 (emphasis in original). See MPEP 2144. IV. 
As such, claims 46, 3, 4, 7, 16, 25, 28, 30, 35, 71, 74, 108 are rejected as prima facie obvious.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Pitteloud, R. (DE 3742110, published 30 June 1988, cited in PTO-892), in view of Seville et al. (US 2010/0172854, published 8 July 2010, cited in PTO-892) and Stringer et al. (US 5,723,500 of 3 March 1998, cited in PTO-892).
Pitteloud teaches the following compound:
    PNG
    media_image20.png
    206
    342
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    41
    839
    media_image21.png
    Greyscale

(page 8, line 60 original document; line 648, page 27 of the attached translated document)
as an antioxidant, useful as stabilizer.
 The compound above is a direct structural homolog Me vs. H of the instant elected species 
    PNG
    media_image5.png
    120
    216
    media_image5.png
    Greyscale
. 
Pitteloud does not teach the compound above has antimicrobial/antibacterial properties.
Pitteloud does not specifically teach the instant elected species.

Seville et al. (US 2010/0172854) teaches (page 1, [0002], [0004]) the compounds below:

    PNG
    media_image22.png
    115
    252
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    132
    266
    media_image23.png
    Greyscale

as known antioxidants that are anti-bacterially active and can be used as antibacterial/antimicrobial agents ([0009], Examples 1-8).
Seville dose not teach the instant elected species.

Stringer (US 5,723,500) teaches (column 3; column 4, lines 1-10) the compounds below: 

    PNG
    media_image24.png
    168
    162
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    122
    158
    media_image25.png
    Greyscale
 

    PNG
    media_image26.png
    147
    151
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    107
    219
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    139
    192
    media_image28.png
    Greyscale
as antibacterial alkylated phenols (Abstract).
Stringer teaches (column 1, lines 39-40) that phenols and alkyl substituted phenols are well known and widely used antimicrobials.
Importantly, Stringer teaches (column 2, lines 47-56) that 

    PNG
    media_image29.png
    101
    293
    media_image29.png
    Greyscale
 
Thus, Stringer teaches that the presence of a tert-butyl group at the ortho position of the OH in a phenol significantly increases the antimicrobial activity of the substituted phenol.
Stringer does not teach the instant elected species.

It would have been obvious for a person of ordinary skill in the art to evaluate the compound disclosed by Pitteloud for antibacterial/antimicrobial activity. The person of ordinary skill in the art would have been motivated to test the compound disclosed by Pitteloud for antimicrobial/antibacterial activity, because Pitteloud teaches that the disclosed tert-butyl substituted bisphenol compound is an effective antioxidant, Seville teaches that structurally similar tert-butyl substituted bisphenol antioxidants are also effective as antimicrobial/antibacterial agents, and Stringer teaches that tert-butyl substitution at the ortho position of the OH in a phenol (which is a common structural moiety in the compounds taught by Pitteloud, Seville and Stringer) significantly enhances the antimicrobial effect. Thus, the person of ordinary skill in the art would have tested the compound disclosed by Pitteloud for antibacterial/antimicrobial activity, with the expectation that said compound, which has tert-butyl substituent at the ortho position of the phenol, is an effective antimicrobial/antibacterial.
Further, it would have been obvious for a person of ordinary skill in the art to synthesize a direct structural homolog H vs. methyl of the compound taught by Pitteloud, with the expectation that said structural homolog retains the antioxidant and antimicrobial/antibacterial properties of the compound disclosed by Pitteloud. 
In the absence of unexpected results, stereoisomers are considered obvious variants of each other. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties". In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09.II.
As such, claim 43 is rejected as prima facie obvious.

In the interest of compact prosecution, the examiner makes the following rejections beyond Applicant’s elected species. The list of rejections is not comprehensive. A search shows that the claims under examination are anticipated by hundreds of prior art references. Applicant is invited to consult the search results and amend the claims accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 46, 4, 7, 16, 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pitteloud, R. (DE 3742110, published 30 June 1988, cited in PTO-892).
Pitteloud teaches the following compound:
    PNG
    media_image20.png
    206
    342
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    41
    839
    media_image21.png
    Greyscale

(page 8, line 60 original document; line 648, page 27 of the attached translated document),
which is a compound of formula (I) 
    PNG
    media_image6.png
    196
    207
    media_image6.png
    Greyscale
of claim 46 for which the following definitions apply: R3 = R8 = tBu; R1 = R5 = R6 = R10 = methyl (C1 alkyl); R2 = R7 = OH; R4 = R9 = H; x = 2.
As such, a compound of claims 46, 4, 7, 16, 28 is anticipated by Pitteloud.

Claims 46, 3, 4, 7, 16, 21, 25, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bringmann et al. (Tetrahedron 2001, 57, 1269-1275, cited in PTO-892).
Bringmann discloses (Figure 1) the following compound:

    PNG
    media_image30.png
    122
    164
    media_image30.png
    Greyscale
, which is a compound of formula (I) 
    PNG
    media_image31.png
    202
    209
    media_image31.png
    Greyscale
of instant claim 46 to which the following definitions apply: 
R1 = R5 = R6 = R10 = H; R2 = R3 = R9 = R8 = OH; R4 = R7 = tBu; x = 2.
Bringmann also discloses (Figure 1) the following compound:

    PNG
    media_image32.png
    159
    176
    media_image32.png
    Greyscale
, which is a compound of formula (I) of instant claim 46 to which the following definitions apply: 
R1 = R5 = R6 = R10 = H; R2 = R3 = R9 = R8 = OH; R4 = R7 = C5-cycloalkyl; x = 2.
	As such, a compound of instant claims 46, 3, 4, 7, 16, 21, 25, 28 is anticipated by Bringmann.

 	Claims 46, 3, 4, 6, 13, 20, 21, 25, 28, 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al. (Tetrahedron Lett. 1998, 39, 8125-8128, cited in PTO-892).
Baik discloses (Figure on page 8125) compound 3a below: 

    PNG
    media_image33.png
    119
    82
    media_image33.png
    Greyscale
 

    PNG
    media_image34.png
    25
    133
    media_image34.png
    Greyscale
,
 which is a compound of formula (I) 
    PNG
    media_image31.png
    202
    209
    media_image31.png
    Greyscale
of instant claim 46 to which the following definitions apply: 
R1 = R5 = R6 = R10 = H; R3 = R8 = OH; R4 = R2 = R7 = R9 = tBu; x = 2. Compound 3a taught by Baik is a compound of instant claims 46, 3, 4, 21, 25, 28.
Baik also discloses (page 8128) compounds 10a, 10b, 10c below: 
 
    PNG
    media_image35.png
    119
    119
    media_image35.png
    Greyscale
  
    PNG
    media_image36.png
    82
    70
    media_image36.png
    Greyscale

which are compounds of formula (I) 
    PNG
    media_image31.png
    202
    209
    media_image31.png
    Greyscale
of instant claim 46 to which the following definitions apply: 
R1 = R6 = OH; R3 = R8 = R5 = R10 = H; R4 = R2 = R7 = R9 = tBu or methyl or H; x = 2. Compound 10a taught by Baik is a compound of instant claims 46, 4, 6, 13, 20, 25, 28.
Compound 10b taught by Baik is a compound of instant claims 46, 4, 6, 13, 20, 25, 28.
Compound 10c taught by Baik is a compound of instant claims 46, 6, 20, 25, 28, 74.
As such, a compound of claims 46, 4, 6, 13, 20, 25, 28, 74 is anticipated by Baik.

 	Claims 46, 6, 20, 25, 28, 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato et al. (Chem. Ber. 1993, 126, 2501-2504, cited in PTO-892).
Alternatively, claims 46, 3, 4, 20, 28, 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato et al. (Chem. Ber. 1993, 126, 2501-2504, cited in PTO-892).
Yamato discloses (Scheme 1) the following compound:

    PNG
    media_image37.png
    96
    104
    media_image37.png
    Greyscale
, which is a compound of formula (I) 
    PNG
    media_image31.png
    202
    209
    media_image31.png
    Greyscale
of instant claim 46 to which the following definitions apply: 
R1 = R6 = OH; R2 = R3 = R7 = R8 = R5 = R10 = H; R4 = R9 = tBu; x = 2. As such, compound 5 taught by Yamato is a compound of instant claims 46, 6, 20, 25, 28, and is a compound of claim 104.
Alternatively, compound 5 above is a compound of formula (I) of instant claim 46 to which the following definitions apply: 
R5 = R10 = OH; R4 = R3 = R9 = R8 = R1 = R6 = H; R2 = R7 = tBu; x = 2. As such, compound 5 taught by Yamato is a compound of instant claims 46, 3, 4, 20, 28, 104. 

 	Claims 46, 6, 7, 13, 16, 20, 25, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht (Synthesis 1996, 2, 230-236, cited in PTO-892).
Albrecht discloses (Scheme 1) compound 1c below:

    PNG
    media_image38.png
    209
    322
    media_image38.png
    Greyscale
, which is a compound of formula (I) 
    PNG
    media_image31.png
    202
    209
    media_image31.png
    Greyscale
of instant claim 46 to which the following definitions apply: 
R3 = R5 = R8 = R10 = H; R1 = R2 = R6 = R7 = OH; R4 = R9 = tBu; x = 2. 
As such, a compound of instant claims 46, 6, 7, 13, 16, 20, 25, 28 is anticipated by Albrecht.

Conclusion
Claims 3, 4, 6, 7, 13, 16, 20, 21, 25, 28, 30, 35, 43, 46, 71, 74, 104, 108 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627